DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner recognizes that all original objections previously stated for the original Drawings and claims are overcome by the amendments made by the Applicant unless stated otherwise below.

Response to Arguments
Applicant’s arguments titled Remarks of 7/27/2022 with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1, 4, 8, 10-11, 14, and 18 on pages 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments titled Remarks of 7/27/2022 with respect to the 35 U.S.C. § 112(f) invocations of claim(s) 10-11 on pages 9-10 have been fully considered but they are not persuasive.
Applicant argues on Page 10 that in light of the Specification, “exhaust gas purifying 
unit” provides definite structure to preclude a 112(f) invocation. The Examiner states that “exhaust gas purifying unit” is instead a nonce term and the limitation “an exhaust gas purifying unit operates…” satisfies the 3 prong analysis to invoke 112(f). See MPEP § 2181, subsection I. The Examiner further notes that while 112(f) is invoked, no subsequent 112(b) rejections have been made due to proper support in Paragraph [0012] of the Specification.

Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:  
Claim 1 Line 23, Claim 10 Line 23, Claim 11 Line 22, all indicated instances of  “the power converted added” should be corrected to --the power converted is added-- for grammatical reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an exhaust gas purifying unit operates…” in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “an exhaust gas purifying unit…” can be found as a gasoline particulate filter in Specification Paragraph [0012].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leone (US 2019/0322268, hereinafter Leone; already of record), in view of Hawley et al. (US 2019/0039600, hereinafter Hawley; already of record), further in view of Harada et al. (US 2010/0185349, hereinafter Harada; already of record), further still in view of Amano (US 2013/0253747).


Regarding claim 11, Leone discloses:
A hybrid vehicle including an electric motor, an engine including an exhaust gas \
purifying unit, and an engine clutch disposed between the electric motor and the engine (Abstract; Paragraphs [0030]-[0031] and [0035]), the hybrid vehicle comprising:
a first controller configured to control the engine and to request operation of the exhaust gas purifying unit (Paragraph [0015]); and
a second controller (Paragraph [0015]) configured to:
determine a driving environment condition including a first condition related to at least a driving load when the request is received (Paragraph [0015]),
determine a state of the engine clutch and an operation condition of the exhaust
gas purifying unit when the exhaust gas purifying unit operates according to a result of determining the driving environment condition (Paragraphs [0034]-[0035]), and
operate the exhaust gas purifying unit while maintaining the state of 
the engine clutch determined when the driving environment condition is satisfied (Paragraphs [0030]-[0031] and [0034]-[0035], i.e. using data obtained from external sources to operate the emission control device and engine clutch during periods of high torque demand scheduled based on determined upcoming traffic and road conditions);
wherein the first condition is a gradient (Fig. 4 Elements 402, 404, 410, and 414; Paragraphs [0067] and [0068]), and
…
wherein the second controller determines a first entry ratio when the gradient corresponds to downhill (Fig. 4 Elements 402, 404, 410, and 414; Paragraphs [0034], [0059], [0063], [0067] and [0068], i.e. adjusting the air-to-fuel ratio to be leaner than stoichiometric based on determining that there will be an upcoming period of higher than threshold torque demand based on the traffic and road conditions data, i.e. an upcoming uphill section, relative to a downhill section) and
determines a second entry ratio when the gradient corresponds to uphill (Fig. 4 Elements 402, 404, 410, and 414; Paragraphs [0034], [0059], [0063], [0067] and [0068], i.e. adjusting the air-to-fuel ratio to be leaner than stoichiometric based on determining that there will be an upcoming period of higher than threshold torque demand based on the traffic and road conditions data, i.e. an upcoming uphill section, relative to a downhill section);
…

Leone does not disclose:
…
wherein the second controller determines the state of the engine clutch to be a disengaged state when the gradient corresponds to downhill and
determines the state of the engine clutch to be an engaged state when the gradient 
corresponds to uphill;
…
	wherein the second controller converts the first entry ratio or the second entry ratio into power; and
	wherein, when the entry ratio is converted into power, the power converter added to the outputtable power of the electric motor, thereby finally determining whether to enter operation of the gas purifying unit.
	However in the same field of endeavor, Hawley teaches systems and methods for improving fuel economy of a hybrid vehicle. (Abstract) and more specifically:
	…
wherein the second controller determines the state of the engine clutch to be a disengaged state when the gradient corresponds to downhill (Paragraphs [0038]-[0040] and [0060]) and
determines the state of the engine clutch to be an engaged state when the gradient 
corresponds to uphill (Paragraphs [0038]-[0040] and [0060], i.e. the clutch is normally engaged, especially when HEV mode is used for uphill sections);
…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Leone to incorporate …wherein the second controller determines the state of the engine clutch to be a disengaged state when the gradient corresponds to downhill and determines the state of the engine clutch to be an engaged state when the gradient corresponds to uphill;…, as taught by Hawley. Doing so would improve a vehicle’s fuel economy, as recognized by Hawley (Abstract; Paragraphs [0003]-[0004]).

	The combination of Leone and Hawley does not teach:
	…
	wherein the second controller converts the first entry ratio or the second entry ratio into power; and
	wherein, when the entry ratio is converted into power, the power converter added to the outputtable power of the electric motor, thereby finally determining whether to enter operation of the gas purifying unit.

	However in the same field of endeavor, Harada teaches a hybrid vehicle which is equipped with an engine and a motor generator (MG2) serving as a power source for driving the vehicle (Abstract) and more specifically: 
…
wherein the second controller converts the first entry ratio or the second entry ratio into power (Fig. 5 Elements S150, S160, and S170; Paragraph [0074], i.e. only allowing the operation of the gas purifying unit if there’s sufficient power to both travel a distance and operate the unit based on the SOC of a power storage device. The conversion is the power necessary to run the purifying unit); and
…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Leone to incorporate …wherein the second controller converts the first entry ratio or the second entry ratio into power; and…, as taught by Harada. Doing so would avoid an increase in fuel consumption in the vehicle, as recognized by Harada (Paragraph [0074]).

	The combination of Leone, Hawley, and Harada does not teach:
	…
wherein, when the entry ratio is converted into power, the power converter added to the outputtable power of the electric motor, thereby finally determining whether to enter operation of the gas purifying unit.

However in the same field of endeavor, Amano teaches a control device and a control method for a hybrid vehicle, more particularly, suppression of exhaust emission from an internal combustion engine of the hybrid vehicle (Paragraph [0001]) and more specifically:
…
wherein, when the entry ratio is converted into power, the power converter added to the outputtable power of the electric motor, thereby finally determining whether to enter operation of the gas purifying unit (Paragraphs [0092]-[0093], [0133]-[0134]; Claim 1, i.e. determining the output power of the motor based in part on the stoichiometric air-fuel ratio for the catalyst).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Leone to incorporate …wherein, when the entry ratio is converted into power, the power converter added to the outputtable power of the electric motor, thereby finally determining whether to enter operation of the gas purifying unit, as taught by Amano. Doing so would suppress exhaust emission of a hybrid vehicle without causing insufficiency of vehicle driving power and exhaust emission purifier's (catalyst's) excessively high temperature resulting from increase of temperature of exhaust gas, as recognized by Amano (Paragraph [0009]).

Regarding claim 18, the combination of Leone, Hawley, Harada, and Amano teaches the hybrid vehicle of claim 11. The combination further teaches: 
wherein the second controller compares a sum of the power converted and outputtable power of the electric motor with required power (Harada: Fig. 5 Elements S150, S160, and S170; Paragraph [0074], i.e. only allowing the operation of the gas purifying unit if there’s sufficient power to both travel a distance and operate the unit based on the SOC of a power storage device. The conversion is the power necessary to run the purifying unit) and
determines that the driving environment condition is satisfied while the sum of the power converted and the outputtable power of the electric power is greater than the required power (Harada: Fig. 5 Elements S150, S160, and S170; Paragraph [0074], i.e. only allowing the operation of the gas purifying unit if there’s sufficient power to both travel a distance and operate the unit based on the SOC of a power storage device. The conversion is the power necessary to run the purifying unit).
The motivation to combine the references is the same that was stated for claim 1 above.

Regarding claim 19, the combination of Leone, Hawley, Harada, and Amano teaches all of the limitations of claim 11. Additionally, Leone discloses:
wherein the exhaust gas purifying unit further comprises:
a gasoline particulate filter (GPF) when the engine is a gasoline direct injection engine or a turbo gasoline direction injection engine (Paragraph [0031]), or
a diesel particulate filter (DPF) if the engine is a diesel engine (Paragraph [0031]).

Regarding claims 1 and 10, the claim(s) recites analogous limitations to claim(s) 11
above, and are therefore rejected on the same premise.
	Regarding claim 10, Leone further discloses:
A non-transitory computer-readable recording medium containing program instructions executed by a processor (Paragraph [0103]), the non-transitory computer-readable medium comprising:
…

Regarding claims 8-9, the claim(s) recites analogous limitations to claim(s) 18-19
above, respectively, and are therefore rejected on the same premise.

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leone, Hawley, Harada, and Amano as applied to claims 1 and 11 above, further in view of Fujimoto (US 2010/0050602; already of record).

Regarding claim 14, the combination of Leone, Hawley, Harada, and Amano teaches the 
hybrid vehicle of claim 11. Leone further discloses:
	wherein the driving environment condition further includes a second condition related to an [ambient] temperature (Paragraphs [0030]-[0031], [0034]-[0035], and [0039], i.e. using data obtained from external sources such as ambient temperature to permit the operation of the emission control device)
	a third condition related to an amount of accumulated contaminant in the exhaust gas purifying unit (Paragraphs [0030]-[0031], [0034]-[0035], and [0070], i.e. using data a soot load estimation to permit the operation of the emission control device).

	The combination of Leone, Hawley, Harada, and Amano does not teach:
wherein the driving environment condition further includes a second condition related to an outside temperature
…
However in the same field of endeavor, Fujimoto teaches a deterioration diagnosing apparatus for an exhaust gas purifying catalyst (Paragraph [0007]), and more specifically:
wherein the driving environment condition further includes a second condition related to an outside temperature (Paragraph [0110], i.e. Leone above teaches the wherein… for an ambient temperature. Fujimoto teaches determining a catalyst temperature based at least partially on an outside temperature)
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Leone to incorporate wherein the driving environment condition further includes a second condition related to an outside temperature…, as taught by Fujimoto. Doing so would allow for an estimation of a catalyst temperature, as recognized by Fujimoto (Paragraph [0110]).

Regarding claim 15, the combination of Leone, Hawley, Harada, Amano, and Fujimoto teaches the hybrid vehicle of claim 14. The combination further teaches: wherein the second controller further considers the second condition (Fujimoto: Paragraph [0110]) and the third condition to determine the first entry ratio and the second entry ratio (Leone: Fig. 4 Elements 402, 404, 410, and 414; Paragraphs [0034], [0059], [0063], [0067] and [0068]-[0072], i.e. adjusting the air-to-fuel ratio to be leaner than stoichiometric based on determining that there will be an upcoming period of higher than threshold torque demand based on the traffic and road conditions data, i.e. an upcoming uphill section, relative to a downhill section. Additionally, adjusting the air-to-fuel ratio to be leaner than stoichiometric based on the soot load being greater than a threshold. Additionally further, adjusting the air-to-fuel ratio based on the temperature being lower than a threshold).
The motivation to combine the references is the same that was stated for claim 14 above.

Regarding claim 16, the combination of Leone, Hawley, Harada, Amano, and Fujimoto teaches the hybrid vehicle of claim 15. The combination further teaches: wherein the first entry ratio is increased as the gradient is decreased, as the outside temperature (Fujimoto: Paragraph [0110]) is decreased, and as the amount of accumulated contaminant is increased (Leone: Fig. 4 Elements 402, 404, 410, and 414; Paragraphs [0034], [0059], [0063], [0067] and [0068]-[0072], i.e. adjusting the air-to-fuel ratio to be leaner than stoichiometric based on determining that there will be an upcoming period of higher than threshold torque demand based on the traffic and road conditions data, i.e. an upcoming uphill section, relative to a downhill section. Additionally, adjusting the air-to-fuel ratio to be leaner than stoichiometric based on the soot load being greater than a threshold. Additionally further, adjusting the air-to-fuel ratio based on the temperature being lower than a threshold), and
wherein the second entry ratio is increased as the gradient is decreased, as the outside temperature (Fujimoto: Paragraph [0110])  is decreased, and as the amount of accumulated contaminant is increased (Leone: Fig. 4 Elements 402, 404, 410, and 414; Paragraphs [0034], [0059], [0063], [0067] and [0068]-[0072], i.e. adjusting the air-to-fuel ratio to be leaner than stoichiometric based on determining that there will be an upcoming period of higher than threshold torque demand based on the traffic and road conditions data, i.e. an upcoming uphill section, relative to a downhill section. Additionally, adjusting the air-to-fuel ratio to be leaner than stoichiometric based on the soot load being greater than a threshold. Additionally further, adjusting the air-to-fuel ratio based on the temperature being lower than a threshold).
The motivation to combine the references is the same that was stated for claim 14 above.

Regarding claims 4-6, the claim(s) recites analogous limitations to claim(s) 14-16
above, respectively, and are therefore rejected on the same premise.


Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-
892 exists, all cited references have either (a) been utilized in the above rejections for their
specific teachings (wherein relevant teachings are cited to within the prior art rejections above in
specific association with the limitation/-s that they disclose, teach, suggest, or render obvious),
(b) have significant relevance to the application as a whole (analogous art), or (c) have
significant relevance to one or more specific limitation/-s within the claims. If a cited reference
does not pre-date the effective filing date of the instant application, despite not being “prior” art,
it still represents a current state of the art that may be found useful to the Applicant. Currently, it
is the Office’s belief that the reason/-s for why a particular reference has been included in any
past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the
Examiner can provide an explanation within a future Office action and/or during a future
interview.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.R./
Examiner, Art Unit 3663           

/JAMES M MCPHERSON/Examiner, Art Unit 3663